Citation Nr: 1712245	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-38 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from July 1984 to July 2004.

This matter originally came before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015 and September 2016, the Board remanded the issue on appeal to the RO for additional development.  


FINDING OF FACT

The Veteran's sleep apnea is not related to service, including having a direct onset during service or due to environmental exposures in the Persian Gulf, and it is not secondary to the service-connected major depressive disorder.  


CONCLUSION OF LAW

The criteria to establish service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for sleep apnea.  He has raised several alternative theories of entitlement, including direct onset during service, Persian Gulf environmental exposures, and as secondary to his service-connected depressive disorder.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Finally, service connection may be established where a Persian Gulf veteran exhibits objective indications of a qualifying chronic disability, provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317(a)(1).  

B.  Discussion

In light of the applicable law set forth above, the Board has carefully considered the facts of this case.  Ultimately, the claim must be denied because the preponderance of the competent and credible evidence of record weighs unfavorably against the claim.  The reasons and bases resulting in this determination are as follows.  

As a threshold matter, there is no material dispute that the Veteran is currently diagnosed with sleep apnea.  A VA examiner confirmed this diagnosis in April 2013.  

Furthermore, it is not in dispute that the Veteran had some complaints related to sleep during service.  In April 2003, he complained of having been unable to sleep for 8 days related to back pain.  At his December 2003 retirement examination, he endorsed a history of frequent trouble sleeping, and noted that he could not sleep without taking medication for sleep.  In February 2004 Report of Medical History, he also reported difficulty sleeping secondary to overwhelming lumbar back pain.  Finally, in April 2003, he was noted to need a refill for sleep medication.  

This evidence establishes that the Veteran had symptoms related to sleep during service.  It does not contain affirmative evidence establishing a diagnosis of sleep apnea during service.  A diagnosis was not made until after service after a November 2007 VA sleep consultation and follow-up December 2007 sleep study.  

It is also not in dispute that the Veteran served in the Persian Gulf during service.  His DD Form 214 shows service in Southwest Asia from January 1991 to May 1991 and from April 2003 to December 2003.  Accordingly, the Veteran is considered a Persian Gulf veteran.  See 38 C.F.R. § 3.317(e).  

Finally, as it pertains to the secondary theory of entitlement, the Veteran is service-connected for an acquired psychiatric disorder (currently diagnosed as major depressive disorder and claimed as PTSD and dysthymic disorder), and that condition is associated with a sleep disturbance.  

Thus, the central questions in dispute in this appeal concern whether the in-service symptoms were an initial manifestation of sleep apnea; whether the current sleep apnea may be a result of the Veteran's Persian Gulf service; or whether the diagnosis is secondary to his service-connected depressive disorder.  

There are four VA medical opinions of record addressing these questions.  First, in April 2013, a VA examiner concluded that it is not likely that this Veteran's sleep apnea was incurred in or was caused by the report of frequent trouble sleeping on the February 2004 retirement examination, or due to his service in Southwest Asia.  The VA examiner also concluded that there is no evidence found for evaluation and treatment of sleep apnea during military service.  The VA examiner reasoned that the evidence reviewed supported sleep disturbance and insomnia due to mental health problems, rather than due to sleep apnea.  The VA examiner explained that the Veteran has documented mild obstructive sleep apnea on a 2011 sleep study, and it is not likely that the mild obstructive sleep apnea existed several years ago during military service, since it is a progressive condition without adequate treatment.  According to the examiner, sleep apnea is defined as repetitive episodes of cessation of airflow (apnea) at the nose and mouth during sleep due to obstruction at the level of the pharynx.  (Citation omitted).  The VA examiner found that there is no evidence of sleep apnea being caused by mental health conditions, and there is no evidence in the medical literature reviewed of sleep apnea developing due to any environmental exposures, including potential exposures occurring during service in Southwest Asia.  

In reaching these conclusions, the VA examiner considered the Veteran's own report of a sleep study conducting in 2004 showing sleep apnea with a diagnosis made on his retirement physical examination during service in February 2004.  The Veteran had also stated that he had symptoms of sleep disruption since about 1996.  Furthermore, the VA examiner found documented sleep disruption symptoms associated with depression and chronic pain in VA treatment records.  

Next, a different VA examiner reviewed the Veteran's case in September 2015 pursuant to the Board's August 2015 remand to address secondary service connection.   The examiner concluded that the Veteran's sleep apnea was less likely as not due to his service-connected depressive disorder.  The examiner explained that although the literature references a modestly higher incidence of sleep apnea in depressed individuals, there is no cause and effect relationship between the two disorders (sleep apnea versus depression).  The VA examiner noted that sleep apnea is a mechanical, anatomical obstruction which causes a ventilatory insufficiency, whereas major depressive disorder is a mental health condition.

The Board then remanded the matter in September 2016 to ask this VA examiner to address the secondary aggravation theory.  

In October 2016, the same VA examiner reviewed an article submitted by the Veteran regarding sleep apnea and posttraumatic stress disorder (PTSD) among Persian Gulf veterans.  (This same article is addressed in greater detail herein below).  The VA examiner found that this article does not address a relationship between sleep apnea and depression.  Therefore, the VA examiner's negative opinion from September 2015 "remains appropriate."  The VA examiner stated that the answer was unchanged.  He had reviewed all the records, and also the article that was submitted by the Veteran dated July 2015.  On this basis, the VA examiner explained that sleep apnea is an anatomical condition in which there is an obstruction of the upper airway during sleep.  Although untreated sleep apnea may be progressive, neither PTSD, depression, or mood disorder, nor the various treatments for these conditions, have the ability to change the anatomy of the upper airway.  They therefore have no capacity to cause or aggravate obstructive sleep apnea.  There are a variety of conditions associated with mental health conditions (insomnia is a good example) that result in sleep disturbance, but sleep apnea "IS NOT ONE OF THEM."  (All caps in original.)   As a medical physician, the VA examiner stated that he had explained this as plainly as he could as did the prior VA examiner before him.  The VA examiner finally declared that the Veteran did not have sleep apnea in the service and he emphasized that the first VA examiner's opinion "CLEARLY and THOROUGHLY explained the rationale."  (All caps in original.)  

The Board finds that these VA examiners' opinions are persuasive and ultimately determinative as to the nexus element.  They address each theory of entitlement, including the causation and aggravation secondary theories, and they explain the rationale underlying each opinion.  They are also based on a complete factual basis.  In this regard, the April 2013 VA examiner referenced a 2011 sleep study, which is not of record.  However, the Veteran did not sign a release to allow VA to obtain the records from the private facility conducting the sleep study.  In either event, the results are reproduced in a contemporaneous VA treatment record.  

In a March 2017 brief, the Veteran's representative argued that the last VA opinion was not adequate.  According to the representative, "the VA examiner opined the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  (The Veteran made a similar argument in a December 2016 statement).  Accordingly, the representative argued that "even [w]ere the sleep apnea was pre-existing, and was made worse by service due to not being treated for the condition, thus aggravating the condition, not acknowledged prior to final adjudication."  The Board notes that the representative appears to be mistaken.  The October 2016 opinion does not indicate any preexisting disease.  In fact, preexistence is not a question at issue in this case.  Thus, the representative's argument appears to be a typographical error.  The representative presented no other basis for challenging the adequacy of the VA examiner's opinion.  

In a December 2016 statement, the Veteran argued that the VA examiner's opinion is not adequate because the VA examiner only reviewed records from November 2015 to September 2016, but did not review all of the service treatment records (STRs) and medical records.  This is incorrect.  The VA examiner expressly stated that he had "reviewed all the records."  Moreover, this was the VA examiner's third time reviewing the Veteran's case.  Thus, the Board has no reason to doubt that the VA examiner's opinion was fully informed by a complete and accurate factual foundation.  

Thus, overall, the Board finds that the VA examiners' opinions are clear and unequivocal, and were based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiners' explanations are understandable, and all inferences appear to follow from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, these opinions are highly persuasive and probative evidence tending to make it more likely than not that there is no relationship between the Veteran's service or his service-connected depressive disorder and his sleep apnea.  

Favorable to his claim, the Veteran submitted a medical article titled Obstructive Sleep Apnea and PTSD among OEF/OIF/OND Veterans from the Brief Journal of Clinical Sleep Medicine.  Vol. 11, No. 5, 2015.  The Board has carefully perused    this article, but finds that it contains only equivocal and tentative conclusions and is, ultimately, not sufficient to establish the nexus element.  

Of particular note, it states that Veterans with PTSD "screen as high risk for [sleep apnea] at much  higher rates than those seen in community studies and may not show all the classic predictors of [sleep apnea]."  It also states that "there is a dearth of information on the relationship between PTSD and [sleep apnea] among younger veterans with PTSD," and that "it is unclear if higher incidence of PTSD relates to higher rates of [sleep apnea]."  It postulates that "[sleep apnea] may exacerbate the severity of PTSD," and it discusses why there might be higher rates of sleep apnea risk and/or diagnosis in veterans with PTSD.  One possibility, according to the article, was the potential of combat situations to be the precursor for both conditions; another possibility was that "chronic stress for PTSD increased the likelihood of developed [sleep apnea], or that sleep disturbances of [sleep apnea] increase the likelihood of getting PTSD."  "Longitudinal studies are needed to help parse out the temporal relationship of [sleep apnea] and PTSD."  It found that "fatigue is indeed a strong predictor of [sleep apnea] in a young veteran population."  Most definitively, it states that "[i]t is very likely that the stress of PTSD affects [sleep apnea] severity and that [sleep apnea] severity directly affects daytime PTSD symptoms.  Further investigation of this relationship is needed."  

Overall, this article indicates that there may be a relationship between PTSD and sleep apnea.  In this regard, the ultimate question of fact is not whether causality has been proven.  Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits.  Congress, through § 5107(b)'s low standard of proof for all issues material to a claim for veterans benefits, has authorized VA to resolve a scientific or medical question in the claimant's favor so long as the evidence for and against that question is in "approximate balance."  See Wise v. Shinseki¸ 26 Vet. App. 517, 531-32 (2014).  In turn, the Board, when evaluating that evidence, cannot demand a level of acceptance in the scientific community greater than the level of proof required by the benefit of the doubt rule.  See id. at 532.  Therefore, the Board cannot reject potentially favorable medical literature of record because it espouses a medical principle that is not yet "generally accepted" in the scientific community.  See id. at 531.  

Here, the article does not establish a causal (or aggravation) relationship with any degree of medical certainty and does not address the specific facts of the Veteran's case.  To the contrary, it posits the tentative likelihood of such a relationship, but then makes clear that this relationship is uncertain and needs further investigation.  Such speculative and tentative conclusions are pure speculation or remote possibility, which does not increase the likelihood of a nexus in this case.  See, e.g., 38 C.F.R. § 3.102; Bloom v. West, 12 Vet. App. 185, 187 (1999).  This is particularly true when weighed against the definitive VA opinions finding such a relationship unlikely in this Veteran's case.  See Sacks v. West, 11 Vet. App. 314, 317 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999).

Moreover, this article does not ultimately bear directly on the secondary nexus question in this case because the Veteran is not service-connected for PTSD.  He is service-connected for depression, which is not addressed in this article.  Thus, this article is not evidence sufficient to substantiate the claim in this appeal.  

In direct rebuttal to the VA examiners opinions, the Veteran himself has also asserted that his sleep apnea condition started during service or is due to the service-connected depressive disorder.  The Veteran's own understanding of his medical history, on this question, calls into question his reliability as a historian and his competency to understand his own medical history.  For instance, he testified at a DRO hearing that he had signs of sleep apnea during service, including inability to sleep without medication, and tossing and turning at night.  Hr'g Tr. 4.  He stated that his doctors indicated it was insomnia, and he conceded that he was not diagnosed with sleep apnea during service.  Hr'g Tr. 5.  In a December 2016 statement, he reasoned that he was being told (by VA adjudicators) that taking two types of sleeping medications, one for nightmares and dreams, and using a CPAP machine have nothing to do with insomnia, sleep apnea, or sleep deprivation.  

Notwithstanding his belief to the contrary, his medical records, including his STRs and the April 2013 VA examination, clearly distinguish between the symptoms of his mental health disorder and sleep apnea.  Thus, it is not inconsistent to understand that he has two distinct sleep disorders.  On this basis, his statements show that he is not competent to assert that his symptoms during service were actually symptoms of sleep apnea.  His misunderstanding most likely accounts for his repeated assertions that he had sleep apnea during service.  

He has also given an inconsistent history.  For example, as indicated, he informed the April 2013 VA examiner that he was diagnosed with sleep apnea at his February 2004 retirement physical examination.  At his DRO hearing, by comparison, he testified that he was diagnosed with sleep apnea during a sleep study conducted approximately one or two months after his retirement.  Hr'g Tr. 6.  Other evidence in the claims file, especially a November 2003 letter from his superior officer during service, indicates a propensity to misrepresent the truth for purposes of secondary gain.  This officer explained, for example, that the Veteran had kept a medical profile hidden in hopes of getting promoted, and that it had since become "clear he is doing everything in his power to ensure he receives compensation for his disability."  This evidence impeaches his credibility to such an extent that his current statements indicating a diagnosis within close temporal proximity to service cannot be found sufficiently credible to increase the likelihood of such an occurrence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Otherwise, while the Veteran disagrees with the VA examiner's opinion, it is a complex medical question outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case.  This nexus question involves complex medical matters requiring expert consideration of the nature of the Veteran's in-service symptoms; his post-service symptomatology, including his service-connected depressive symptoms; and the medical significance of these factors in the context of his current sleep apnea condition.  These medical questions cannot be considered within the competence of a non-expert lay witness such as the Veteran.  

Thus, the Veteran, as a lay person, has not established the credibility or competence needed to rebut the expert medical opinions, and he cites no valid evidence indicating that the examiners were incompetent, had erroneous facts, or otherwise misinformed the Board.  See Fountain v. Shinseki, 27 Vet. App. 258, 274-75; Monzingo, 26 Vet. App. at 106.  As such, his opinion is not adequate to rebut the VA examiners' opinions, nor is it otherwise sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between his sleep apnea condition and service or a service-connected depressive disorder.  See Fountain, 27 Vet. App. at 274-75.

In conclusion, the weight of the most competent and credible evidence establishes that the current sleep apnea condition is unlikely to have resulted directly from service or secondary to the service-connected depressive disorder.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  For this reason, the evidence is not in equipoise all material elements of the claim.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for sleep apnea is not warranted.


ORDER

Service connection for sleep apnea is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


